DETAILED ACTION

In light of the new ground(s) of rejection(s) set forth below, the following action is made non-final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/398868, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The Examiner is unable to find support in the parent application as originally filed for at least the recitation in current claim 1 that the polymeric membrane panel provides a weatherproof polymeric barrier.  Accordingly, claims 1, 3-17 and 19-20 are not entitled to the benefit of the prior application.

Response to Amendment
Applicant's arguments, see the specification amendments and pages 2 and 8 of the remarks filed 3/14/2022, with respect the objection to the specification as set forth in paragraph 9 of the action mailed 11/12/2021, have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 

Applicant's arguments, see the specification amendments and page 8 of the remarks filed 3/14/2022, with respect the objection to the drawings as set forth in paragraph 8 of the action mailed 11/12/2021, have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 

Applicant's arguments, see the claim amendments and pages 8-9 of the remarks filed 3/14/2022, with respect the objections to claims 3-5, 7 and 9-11 as set forth in paragraphs 10-16 of the action mailed 11/12/2021, have been fully considered and are persuasive.  The objections to claims 3-5, 7 and 9-11 have been withdrawn. 

Applicant's arguments, see the claim amendments and pages 9-10 of the remarks filed 3/14/2022, with respect the rejection of claims 1, 3-17 and 19-20 under 35 U.S.C. 112(b) as set forth in paragraphs 18-20 of the action mailed 11/12/2021, have been fully considered and are persuasive.  The rejection of claims 1, 3-17 and 19-20 has been withdrawn. 

Applicant's arguments, see the claim amendments and pages 9-10 of the remarks filed 3/14/2022, with respect the rejection of claim 3 under 35 U.S.C. 112(d) as set forth in paragraph 22 of the action mailed 11/12/2021, have been fully considered and are persuasive.  The rejection of claim 3 has been withdrawn. 

Claim Objections
Claim 3 is objected to because of the following informalities: please amend the claim to recite “...where the polyacrylate...”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McJunkins et al. (US 2017/0210091 A1).

Regarding claim(s) 1, 3-9, 17 and 19-20, McJunkins teaches a roof system (60) comprising, in order, membrane (68), cover board (66), at least partially cured pressure-sensitive adhesive (PSA) layer (67), insulation board (64), and at least partially cured PSA layer (65) (para 0055 and figure 3), which said membrane comprises, inter alia, thermoset EPDM rubber (current claim 17) (para 0056).  The Examiner notes that membrane (68), cover board (66), at least partially cured PSA layer (67), and insulation board (64) teach a (i) polymeric membrane panel (EPDM is a polymer), which is identical to that presently claimed for providing the presently claimed weatherproof polymeric barrier.  
The Examiner also notes that the membrane (68)/cover board (66)/at least partially cured PSA layer (67)/insulation board (64) laminate would inherently have first and second planar surfaces as demonstrated by the upper, outermost surface of membrane (68) and the lowermost surface of insulation board (64) attached to at least partially cured PSA layer (65) (see also figure 3).  
McJunkins also teaches a method for forming a construction board (10) having an the at least partially cured PSA comprising extruding a curable hot-melt adhesive onto a facer (14) disposed on a polyurethane or polyisocyanurate foam layer (12) to form an adhesive layer (22) ((ii) PSA layer on said first planar surface), at least partially curing said adhesive via UV radiation (current claim 19) and applying a release liner (24) (current claim 20) (para 0009).  The curable hot-melt adhesive is disclosed as comprising a polyacrylate elastomer including one or more units identical to that presently claimed (current claim 3) (para 0027), having a glass transition temperature (Tg) of less than 0 °C (current claims 4-5) (para 0029); having a number average molecular weight (Mn) of 100 to 350 kg/mol (current claims 6-7) (para 0030); and a Brookfield viscosity at 150 °C of 20,000 to 70,000 (current claims 8-9) (para 0031).

Regarding claim 10, McJunkins teaches that the polyacrylate elastomers are formulated with photoinitiators, solvents, plasticizers and resins (para 0032).

Regarding claims 11-12, McJunkins teaches that the polyacrylate elastomers include acetophenone or benzophenone polymerized units serving as photoinitiators (para 0033).

Regarding claims 13 and 15-16, McJunkins teaches all the limitations of current claims 13-14 (para 0035), and that the thickness of the PSA layer is 127 m (para 0036).

Double Patenting
Claims 1, 3-12, 15, 17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8-16 and 18 of U.S. Patent No. US 10370854 B2.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent teach all the limitations of the current claims except that at least claim 1 recites process limitations (i.e. a curable hot-melt adhesive composition is applied to the panel) to form the recited pressure sensitive adhesive layer.  In addition, the claims of the patent do not explicate that the polyacrylate is formed from the one or more units given by the formula of current claim 3, nor do they further define the photoinitiators as acetophenone or benzophenone.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Further, Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).  See column 3, line 62 to column 4, line 17 of the patent, wherein “useful” polyacrylates are disclosed as having one or more units given by the presently claimed formula of current claim 3, and column 4, lines 63-66 of the patent, wherein photoinitiators are define as acetophenone and benzophenone.
	
Therefore, it would been obvious to one of ordinary skill in the art that the claimed product invention recited in the patent is identical to that presently claimed, and thereby one skilled in the art would arrive at the presently claimed invention from the claims of patent.

Response to Arguments
Applicant's arguments, see page 10 of the remarks filed 3/14/2022, with respect to non-statutory double patenting rejection of claims 1, 3-12, 15, 17 and 19-20 over claims 1-3, 5, 8-16 and 18 of U.S. Patent No. US 10370854 B2 as set forth in paragraph 24 of the action mailed 11/12/2021, have been fully considered but they are not persuasive.
In said remarks, the Applicant has submitted that a Terminal Disclaimer has been filed concurrently with said remarks to overcome said rejection.  However, the Examiner is unable to locate a Terminal Disclaimer anywhere in the history of the instant application.  Thus, the rejection is maintained and repeated above.

Applicant's arguments, see pages 6-7 and the Appendix A of the remarks filed 3/14/2022, with respect to prior-filed Application No. 15/398868 failing to provide support for the noted limitations (i.e. weatherproof)  as set forth in paragraph 7 of the action mailed 11/12/2021, have been fully considered but they are not persuasive.
The Examiner respectfully acknowledges the Applicant’s assertions against the Examiner’s position, and the attached Appendix A, but following a consultation with Supervisory Patent Examiner Callie Shosho, it was determined that the Applicant’s arguments were not persuasive.  Again, it is the Office’s position that “weatherproof” extends the scope of the claimed invention beyond the “waterproof” designation presently disclosed for the presently claimed polymeric membrane panel.  As set forth in the Interview Summary mailed 12/9/2021, “weather” is not limited to rainfall (i.e. water), but also encompasses lightning and wind, to name a few.  There is nothing in the prior-filed application that discloses that the presently claimed polymeric membrane panel can withstand lightning strikes or wind, such as the extreme wind of a tornado or hurricane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/14/2022